DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
Information Disclosure Statement
The following is an explanation of the reasons for not considering the IDS documents submitted on the IDS filed 01/11/2021:
Blaine et al.: The examiner could not find a reference to US 2015/0154490 with a publication date of 07-14-2005.  It appears the reference is instead US 2005/0154490, which was considered.
Hofman et al.: The examiner could not find a reference to US 012/0048207 with a publication date of 03-12-2017.  This is not a patent or pre-grant publication number.
FANUC Corp.:  The examiner could not find a reference to US 10,442,633 with a publication date of 02-14-2019.  It appears the reference is instead US 10,442,633 with a publication date of 10-15-2019, which was considered.
Allowable Subject Matter
Claims 1-3, 5-8, 20, 22-24, and 30-31 are allowed.

The prior art fails to disclose all of the features of the independent claim, including a positioning device that positions an animal along a moving platform, an image capture device to capture at least one image of the relative position of the eye of an animal as the animal is being conveyed on the moving platform, and a computer processor in communication with the image capture device, and a spray system for automatically delivering a substance to an eye of an animal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647